Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 4/27/2022 in response to Office Action of 01/28/2022, is acknowledged and has been entered. Claims 1-42 and 44-54 are now pending. Claims 12-13, 16-20, 44-54 remain withdrawn. Claims 1-11, 14, 15, and 21-42 are currently being examined.
Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-15, and 21-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 66-72 of copending Application No. 15/931,626 in view of Chiu et al (US9580508B2, issued 02/28/2017) and Moores et al (Priority Date: 02/26/2019) (US202002703511). 
The Application No. 15/931,626 claims a method for treating a patient with cancer, comprising administering lazertinib between 20-320 mg or 40-240 mg over a period of 3 weeks or 6 weeks. The application further claims wherein the cancer treated is an EGFR mutation positive NSCLC. However, the Application No. 15/931,626 does not claim the method of combining lazertinib with a bispecific anti-EGFR/c-Met antibody for the treatment of an EGFR mutation positive NSCLC, or the instantly claimed sequences of the antibody.

Chiu teaches the method of treating a subject having an EGFR expressing cancer, NSCLC, comprising administering to the subject a bispecific anti-EGFR/c-Met antibody with a tyrosine kinase inhibitor. Chiu further teaches the sequences of the bispecific antibody. Moores teaches the method of treating a subject having an EGFR expressing cancer, such as NSCLC, comprising administering a therapeutically effective amount of an isolated bispecific anti-epidermal growth factor receptor (EGFR)/hepatocyte growth factor receptor (c-Met) antibody to the subject in combination with lazertinib.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine a bispecific anti-EGFR/c-Met antibody with lazertinib for the treatment of EGFR mutation positive cancer, NSCLC, in the method claimed in Application 15/931,626. One of the ordinary skill in the art would have been motivated to and have reasonable expectation of success because: (1) the Application listed above claims the method of treating an EGFR mutation positive cancer by administering lazertinib at the claimed doses; (2) Chiu teaches the combination regimen of bispecific anti-EGFR/c-Met antibody and a tyrosine kinase inhibitor; Chiu further teaches the sequences of the instant bispecific anti-EGFR/c-Met antibodies; (3) Moores teaches the method of treating cancer by combining a bispecific anti-EGFR/c-Met antibody and lazertinib. Moores further teaches that the subject treated has newly diagnosed expressing cancer, or resistant or relapsed to treatment with a third-generation EGFR TKI, osimertinib.
Those of skill in the art recognize that the two agents, lazertinib and bispecific anti-EGFR/c-Met antibody, both known to successfully, pharmaceutically treat cancer, could have been combined by known methods, and that in combination, each agent of the composition merely would have performed the same function as they did separately, and one of the ordinary skill in the art would have recognized that the results of the combination would predictably treat NSCLC and have additive effects through the combination of the two agents.
Each of these agents had been taught by the prior art to be effective eliciting an anti-tumor response for purposes of treating the same patient population, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276- 77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, it is prima facie obvious to combine the two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose of treating cancer and eliciting an anti-tumor response in patients with NSCLC.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant respectfully traverses the double patenting rejection, however, did not provide an argument. Therefore, no arguments have been considered by the Examiner, and the double patenting rejection has been maintained. 
All other rejections recited in the Office Action mailed 01/28/2022 are hereby withdrawn in view of arguments. 
Conclusion: No claim is allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/ Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/Primary Examiner, Art Unit 1642